Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed petitioner’s appeal from the Supreme Court order entered on April 24, 1992 and from that portion of the Appellate Division order that affirmed the Supreme Court order entered on March 24, 1993, dismissed upon the ground that those portions of the order sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.